Case 19-14201 Doc1 Filed 03/29/19 Page1 of 13

 

Fill in this information to identify your case: on, oS a

eo] 9 ite

_ United States Bankruptcy Court for the: a] o 9
District of Maryland

Case number (i known): Chapter you are filing under:

1.4m au Chapter 7 bagpe S we ony
Q) Chapter 11 agg OS ALAR.
: q- [ | Ob | df Chapter 13 | c U8 O Q) Check it this ‘8 an
Official Form 101 x

Voluntary Petition for Individuals Filing for Bankruptcy 42:17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
Joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

identify Yourself

4. Your full name

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

 

 

 

 

 

 

Write the name that is on your ;
government-issued picture Kalid Maryland
identification (for example, First name First name
your driver's license or L
passport). Middie name Middle name
Bring your picture Johnson Johnson
identification to your meeting —- Last name Last name
with the trustee. Sr
Suffix (Sr, J, Wii) Suffix (Sr., dr., Wt, iI)
2. All other names you KJ Maryland
have used in the last 8 First name First name
years L
Include your married or Middle name Middle name
maiden names. Johnson Paylor
Last name Last name
Maryland
First name ~ First name
L
Middle name Middle name
Hinds
Last name Last name
: 3. Only the last 4 digits of
"your Social Security wx =~ xx-_O 4° 1 4 mx xe - OT
number or federal OR OR
individual Taxpayer
Identification number 9x - x 9x - xm =
(ITIN)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 

 
 

Case 19-14201

Debtor 4 Kalid Johnson,

Doc 1

Sr /Maryland L Johnson

 

First Name Middle Name

Last Name

About Debtor 1:

_ 4 Any business names

: and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5, Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

(2 t have not used any business names or EINs.

Filed 03/29/19 Page 2 of 13

Case number (if known)

 

About Debtor 2 (Spouse Only in a Joint Case):

(3 | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EIN

8010 Pennington Drive

Business name

EIN

EIN”

If Debtor 2 lives at a different address:

8010 Pennington Drive

 

 

 

Number Street Number Street
Laurel MD 20724 Laurel MD 20724
City State ZIP Code City State ZIP Code

Anne Arundel

Anne Arundel

 

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

County

if Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
Check one: Check one:

4} Over the last 180 days before filing this petition,
! have fived in this district longer than in any
other district.

C) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for individuals Filing for Bankruptcy

A] Over the last 180 days before filing this petition,
! have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

page 2

 
Debtor 1

Case 19-14201

First Name

Kalid Johnson, Sr /Maryland L Johnson

Middle Name

 

Doc 1 Filed 03/29/19 Page 3of 13

Case number (i known)
Last Name

Tell the Court About Your Bankruptcy Case

7

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

L) Chapter 7

C) Chapter 11
CJ Chapter 12
2 Chapter 13

1! will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

W I need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).

C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to

pay the fee in installments). If you choose this option, you must fill out the Application to Have the

Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

W No
UL Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DDS YYYY
No
Ci Yes. debtor Relationship to you
District When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known.
MM /DD/ YYYY
LI No. Go to line 12.
W Yes. Has your landiord obtained an eviction judgment against you?

WZ No. Go to line 12.

U) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
 

Debtor 1

 

Case 19-14201 Doc1 Filed 03/29/19 Page 4 of 13

Kalid Johnson, Sr /Maryland L Johnson Case number (known

 

First Name Middle Name

 

Last Name

Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor

13.

 

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small
business debtor, see

11 U.S.C. § 101(51D).

{I No. Go to Part 4.

Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

Q) Health Care Business (as defined in 11 U.S.C. § 101(27A))
QQ) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
1 Stockbroker (as defined in 114 U.S.C. § 101(53A))

OQ) Commodity Broker (as defined in 11 U.S.C. § 101(6))

C) None of the above

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

Wi No. | am not filing under Chapter 11.

CU No. lam filing under Chapter 11, but fam NOT a smail business debtor according to the definition in
the Bankruptcy Code.

LJ Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

14.

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

{QZ No
() Yes. What is the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
 

 

Case 19-14201 Doc1 Filed 03/29/19 Page5of 13

Debtor 4 Kalid Johnson, Sr /Maryland L Johnson

First Name Middle Name

Last Name

Case number (i known)

laf Explain Your Efforts to Receive a Briefing About Credit Counseling

 

45. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

bd I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(I i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Chi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(J 1 am not required to receive a briefing about
credit counseling because of:

) Incapacity. 1 have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q] Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

 

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

Ql I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) t received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

tall certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ | am not required to receive a briefing about
credit counseling because of:

Q Incapacity. { have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

a Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

L) Active duty. | am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 
 

Case 19-14201 Doc1 Filed 03/29/19 Page6 of 13

Debtor 4 Kalid Johnson, Sr /Maryland L Johnson Case number (i known)

 

First Name Middle Name Last Name

 

Answer These Questions for Reporting Purposes
16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

2 No. Go to line 16b.
W Yes. Go to line 17.

16. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

( No. Go to line 16c.
CI Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

17. Are you filing under

Chapter 7? No. | am not filing under Chapter 7. Go to line 18.

Do you estimate that after U) Yes. ! am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and Q No

administrative expenses

are paid that funds will be C1 Yes

available for distribution
_ to unsecured creditors? _

18. How many creditorsdo WZ 1-49 CJ 1,000-5,000 CJ 25,001-50,000

you estimate that you UY 50-99 () 5,001-10,000 LJ 50,001-100,000
owe? ) 100-199 CQ) 10,001-25,000 CJ More than 100,000
19. How much do you 42 $0-$50,000 C2 $4,000,001-$10 million CJ $500,000,001-$1 billion
estimate your assets to —_(] $50,001-$100,000 LI $140,000,001-$50 million C2 $1,000,000,001-$10 billion
be worth? (2 $100,001-$500,000 CJ $50,000,001-$100 million (2 $10,000,000,001-$50 billion
C) $500,001-$1 million CJ $100,000,001-$500 million Q) More than $50 billion
20. How much do you (2 $0-$50,000 (J $1,000,001-$10 million LW} $500,000,001-$1 billion
estimate your liabilities © () $50,001-$100,000 CJ $40,000,001-$50 million Q) $1,000,000,001-$10 billion
to be? W $100,001-$500,000 LJ $50,000,001-$100 million L) $40,000,000,001-$50 billion
() $500,001-$1 million CJ $100,000,001-$500 million C) More than $50 billion

 

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptdy case can result in fines up to $250,000, or imprisonment for up, ears, or both.

1341, 1519, and 3571. ” “

Sighature of btor 1 Signature of Debtor 2
{ 4
7% 97 avl4

MM / DD /YYYY

    

   
  

 

Executed on Executed on ;

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 

 
 

 

Case 19-14201 Doc1 Filed 03/29/19 Page7 of 13

Debtor 4 Kalid Johnson, Sr /Maryland L Johnson Case number (it mown)

 

 

First Name Middle Name Last Name

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b}(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attorney for Debtor MM / DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

 

 
 

 

Case 19-14201 Doc1 Filed 03/29/19 Page 8 of 13

Debtor 1 Kalid Johnson, Sr /Maryland L Johnson Case number (renown

 

First Name. Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

x

 

Last Name

The taw allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

C2 No
Wd Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C2 No

C} Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
bd No

C) Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that { understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney m j) me to lose my rights or property if | do not properly handle the case.

en) Signature of Debtor 2
Date ‘ is Cf Date 3 x [ G

 

 

 

MM f i MM/ DD /YYYY
Contact phone (443) 744-5280 Contact phone
Cell phone uy 3 : T4- 52 v G Cell phone

 

 

Email address Kalidjohnson@gmail.com Email address kalidjohnson@gmail.com

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8

 

 
 

Case 19-14201 Doc1 Filed 03/29/19 Page9Qof 13

United States Bankruptcy Court

District of Maryland
In Re: Kalid Johnson, Sr /Maryland L Johnson Case Number:
Debtor(s) Chapter: 13

VERIFICATION OF CREDITOR MATRIX
The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their
knowledge.

Date: Signature of Debtor(s):

 

 

la: 51
wed
i LAs
Ac

PLA:

 

 
 

Case 19-14201 Doc1 Filed 03/29/19 Page 10 of 13

Barclays Bank Delaware
P.O. Box 8801
Wilmington, DE 19899-8801

Alicia A. Hilger, Esq.
Glasser and Glasser P.C.

580 E Main Street, Suite 600
Norfolk, VA 23510

Aberdeen Proving Ground Credit
PO Box 1176
Aberdeen, MD 21001

Municipal Employees Credit Union
One South Street 14 Floor
Baltimore, Maryland 21202

William Schoeberlein

Cohn Goldberg Deutsch LLC
600 Baltimore Avenue
Baltimore, MD 21204

Director Office of Budgeting
Dafne Sollon, Esq

400 Washington Avenue Rm 150
Towson, MD 21204

Point Breeze Federal Credit Union
2 Philadelphia Court
Baltimore, MD 21237

Richard Gross, Esq

17 West Pennsylvania Ave
Suite 402

Towson, MD 21204

Diane S. Rosenberg, Esq
4340 East West Highway
Suite 600

Bethesda, MD 20814

Constant Friendship HOA, Inc
C/o Aspen Property Management
PO Box 858

Elkton, MD 21922

Richard Drury
1504 E Joppa Road
Towson, MD 21286

Bernice West Johnson
3210 Lanham Drive
Abingdon, MD 21009
 

 

Case 19-14201 Doc1 Filed 03/29/19 Page 11 of 13

Christian Schmidit
Silverman Theologu LLP
11200 Rockville Pike
Suite 520

North Bethesda, MD 20852

BMW Financial Services

ATTN: Customer Correspondence
P.O. BOX 3608

Dublin, OH 43016-0306

Northwest Federal Credit Union
P.O. Box 1229
Herndon, VA 20172-1229

Navy Federal Credit Union
PO Box 3700
Merrifield, VA 22119

State Employees Credit Union
971 Corporate Blvd
Linthicum, MD 21090

Capital One Bank

Attn: General Correspondence
P.O. Box 30285

Salt Lake City, UT 84130-0285

Capital One/Helzberg Diamond
Attn: General Correspondence
P.O. Box 30253

Salt Lake City, UT 84130

Santander Consumer Services
P.O. Box 961245
Fort Worth, TX 76161-1245

Baltimore Gas and Electric
PO Box 1475
Baltimore, MD 21203

Baltimore County Office of OCS
Support Enforcement Dept

PO Box 17286

Baltimore, MD 21297

Steven Markow DDS PC
5310 Old Court Road, Suite 202
Randallstown, MD 21133

Bruce Friedman
400 Redland Ct. St 212
Owings Mills, MD 21133

 

 
 

 

 

Case 19-14201 Doc1 Filed 03/29/19 Page 12 of 13

Internal Revenue Services
Centralized Insolvency Operation
Post Office Box 7346
Philadelphia, PA 19101-7346

Comptroller of Treasury Maryland
80 Calvert Street

P.O. Box 466

Annapolis, MD 21404

Synchrony Bank/Walmart
Attention: Bankruptcy Dept
Po Box 965061

Orlando, FL 32896-5061

Macys Department Stores National Bank
701 E 60% St N
Sioux Falls, SD 57104

Universal Payment Corp
931 Penn Avenue
Pittsburg, PA 15222

Timepayment Corp

16 NE Executive Office Park
Suite 200

Burlington, MA 01803

R&R Professional Recovery

DR Prasad Challagulla Valley
1498 Reisterstown RD

Suite 103

Pikesville, MD 21208

Comnity Bank/NY and CO
PO Box 182789
Columbus, Ohio 43218

Volkswagen Credit Inc
22823 NW Bennett St
Hillsboro, OR 97124

Central Collection Unit
300 West Preston Street
Baltimore, MD 21201

MVA

Insurance Lapse Division
6601 Ritchie Highway NE
Glen Burnie, MD 21062

Verizon Wireless Bankruptcy Administration
500 Technology Drive

 

 
 

 

 

Case 19-14201 Doc1 Filed 03/29/19 Page 13 of 13

Suite 550
Weldon Spring, MO 63304

Sprint

Attent: Bankruptcy Servicing
KSOPHT0101-24300

6391 Sprint Parkway

Overland Park KS 66251-4300

Remax Advantage Realty
6021 University Blvd
Suite 250

Ellicot City, MD 21043

 

 
